Title: From George Washington to John Francis Mercer, 19 December 1786
From: Washington, George
To: Mercer, John Francis



Sir,
Mount Vernon 19th Decr 1786.

I received your favor of the 10th, last night. The letter I addressed to you about fourteen days ago I was in hopes would have reached you before your reply to my former, would have been dispatched, & thereby have saved you the trouble of again touching on the subject of negroes.
I can have no idea of giving eighty or ninety pounds a head for slaves when I am well informed that for ready money the best common labouring negroes in this State, may be bought for less than sixty & others in proportion. For this species of property I have no predilection nor any urgent call, being already over stocked with some kind of it; consequently can have no inducement to give 50 pr Ct more than the like property is offered for & doth actually sell at. A payment in negroes, if this was to take place, can be considered in no other light by either of us, than as ready money; it stops the payment of it, & is I presume a convenience. But to supercede the necessity of enforcing these observations, & to remove every suspicion which might have arisen in your mind, of a desire in me to beat you down in the price of your slaves, was the cause of my last address to you.

As the design however has not been accomplished; & it is necessary both for your information, & for my satisfaction & government that something decisive should be resolved on, I will, in one word, fix my ultimatum with respect to the negroes proposed for sale. Which is to allow you three hundred pounds for young Bob (or an other fellow of his age & appearance), Tom the baker—Massey, David, James & Valentine; but this I do on the proviso that they answer your description in their ages, sizes & qualities; for unless the two last named boys are of sufficient size to be put to trades, they would not answer my purpose; because the persons with whom I should place them are Servants in this family whose terms will expire in less than three years. In making you this offer I have exceeded by at least 25 pr Ct the ready money prices which have been reported to me. That you may have given more I by no means question, but possibly your purchases were on credit, or probably the prices have since fallen. My information of the present selling prices is from very well informed characters.
With respect to the corn, it is perfectly agreeable to me, that you should sell it to any person you please, & instead of ten, I wish you may be able to get fifteen shillings pr barl for it. But as Mr Petit is a gentleman with whom I have no acquaintance, I shall not look to him for the purchase money; I do not wish however to deprive you of the price he offers, by making it a ready money sale to him, altho’ it would have been so to me. I am also perfectly willing to allow whatever is due on my Bond (with interest thereon) which passed to Messrs Blair & McCoul, provided that Bond is got in; but you would not I am persuaded request me to allow this sum on one accot, & be exposed to the claim of it from another quarter.
When I agreed to take two thousand pounds of Certificates, it was my intention, & still is that it shall comprehend every which relates to this species of property. And you may be assured, Sir, that in whatever light this matter from first to last may have appeared to you, I distress myself exceedingly by these accommodations; because nothing but the money, & that in a lump, would have answered any valuable purposes of mine, for by receiving this debt in driblets, I am actually sinking one sum, without discharging those debts of my own which press upon me & which are accumulating by a heavier interest than I receive. I

do not mean however to go over this ground again. I am willing to abide by the propositions now made, & wish to be explicitly resolved on them, because if they are acceded to, I shall endeavour to raise money by the sale of some part of my property, for the purposes alluded to, & do not expect I shall have less difficulty, or sustain less loss in the accomplishment of it than others.
I will enquire of Mr Lund Washington about the Bond you speak of, & am &c.

G: Washington

